Exhibit 10.23

This amended and restated promissory note (this “Note”) has not been registered
under the Securities Act of 1933, as amended, or under the securities laws of
any state. No transfer, sale or other disposition of this Note may be made
unless a registration statement with respect to this Note has become effective
under said Act, and such registration or qualification as may be necessary under
the securities laws of any state has become effective, or the Maker (as defined
below) has been furnished with an opinion of counsel satisfactory to the Maker
that such registration is not required.

Payments of principal and interest in respect of this Note are subordinated to
payments of certain other indebtedness of the Maker, as set forth herein.

AMENDED AND RESTATED PROMISSORY NOTE

Louisville, Colorado

 

$1,000,000    March 27, 2013 (the “Issue Date”)

FOR VALUE RECEIVED, the undersigned, REAL GOODS SOLAR, INC., a Colorado
corporation (“Maker”), PROMISES TO PAY TO THE ORDER OF                         ,
a             , or its registered assigns (the “Payee”), the sum of ONE MILLION
DOLLARS ($1,000,000), in lawful money of the United States of America, together
with interest on the unpaid principal amount, all in accordance with the
provisions stipulated herein.

Interest shall accrue on the principal amount of this Note at the rate of ten
percent (10.0%) per annum, compounded annually, calculated based on a 360-day
year, and accruing daily from the Issue Date until repaid, and shall be due and
payable on the Maturity Date (as defined below).

All unpaid principal and all accrued but unpaid interest shall mature and become
due and payable in full on the earlier of April 26, 2014 or the occurrence of a
Proceeding (the “Maturity Date”). For the purposes of this Note, a “Proceeding”
shall mean either (a) an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of Maker or such person’s debts, or of a substantial
part of such person’s assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Maker or for a substantial part of such person’s assets,
and, in any such case, such proceeding or petition shall continue undismissed
for a period of 60 or more days or an order or decree approving or ordering any
of the foregoing shall be entered or (b) Maker shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (a) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Maker or for a substantial part of such person’s assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing.



--------------------------------------------------------------------------------

If Maker completes a sale of at least $50,000 of the Maker’s capital stock (the
“Equity Financing”), then the all or any portion of the principal and interest
owing on this Note will, at the option of the Payee, be converted into
securities of the class or classes of equity securities of Maker issued in the
Equity Financing, at the same purchase price as paid by other purchasers in the
Equity Financing and effective as of the close of business on the closing date
of the Equity Financing. If this any portion of this Note is converted pursuant
to this paragraph, the portion so converted will be deemed cancelled without any
further action by Maker or Payee.

If Maker fails to make payment of the principal and all interest owing on this
Note within 10 days of when due, then the Payee will have the option to acquire
an undivided 50% interest in Maker’s real estate located in Hopland, California
(including all land and buildings) in exchange for cancellation of such
principal and interest. This option is conditioned upon (1) the approval of
Maker’s disinterested directors (namely Kam Mofid, Bob Scott, and John
Schaeffer), and (2) Silicon Valley Bank’s consent. Upon meeting these
conditions, this option may be exercised by Payee by providing written notice to
Maker at any time prior to midnight on the 20th day following the Maturity Date.
If Payee exercises this option, Maker and Payee will cooperate in good faith to
execute and deliver appropriate real estate transfer documents to effect the
transfer of such 50% interest to Payee on customary terms and conditions
(including with respect to pro-rations of taxes and other expenses related to
the property).

Payee will have all rights and remedies of a creditor at law or in equity. All
rights and remedies available to Payee under this Note shall be cumulative of
and in addition to all other rights and remedies granted to Payee at law or in
equity.

Maker agrees, and Payee by accepting this Note agrees, that this Note, and the
indebtedness evidenced hereby, including all principal and interest (the
“Subordinated Obligations”), shall be subordinate and junior in right of payment
to the prior payment in full in cash of all indebtedness for borrowed money (the
“Senior Obligations”) owed by Maker to any lenders unaffiliated with Maker (the
“Senior Lenders”), and that such subordination of the payment of the
Subordinated Obligations to the payment in full of the Senior Obligations shall
be subject to customary subordination terms reasonably acceptable to such Senior
Lenders, including the following:

(a) the subordination provisions shall be effective and apply to the
Subordinated Obligations until such time as (i) the Senior Obligations shall be
repaid in full in cash and (ii) all commitments of the Senior Lenders to make
loans or other credit extensions to or on behalf of Maker shall expire or
terminate (the “Senior Obligations Termination”); and

(b) notwithstanding any provision in this Note to the contrary, prior to the
earlier of the Maturity Date and the Senior Obligations Termination, Payee shall
not ask, demand, sue for, take or receive from Maker or any other person or
entity, directly or indirectly, in cash or other property or by set-off or in
any other manner, and Maker shall not repay, or cause to be repaid, any or all
of the Subordinated Obligations, except under customary terms reasonably
acceptable to the Senior Lenders.

Subject to the foregoing provisions, Maker shall have the right to prepay this
Note at any time without premium or penalty, provided that payments will be
applied first to accrued and unpaid interest on the principal amount and the
balance, if any, to the reduction of principal.

 

- 2 -



--------------------------------------------------------------------------------

No modification, amendment, termination, or cancellation of any provision of
this Note shall be valid and binding, unless it be in writing and signed by
Maker and Payee. No failure or delay on the part of Payee in exercising any
right, power or privilege hereunder and no course of dealing between Maker and
Payee shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

This Note is issued in replacement of and substitution for, but not in repayment
of, the Promissory Note, dated as of December     , 2012, in the original
principal amount of $1,000,000.

This note represents the final agreement between Maker and Payee and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements between Maker and Payee. There are no unwritten oral agreements
between Maker and Payee.

This Note shall be governed by, and construed in accordance with, the laws of
the State of Colorado.

 

MAKER: REAL GOODS SOLAR, INC. By:  

 

Name:   Title:  

 

Acknowledged and Agreed: PAYEE:  

 

By:  

 

Name:   Title:  

 

- 3 -